Citation Nr: 0841821	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-09 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for the cause of the veteran's death, 
and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from December 1951 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in November 2007 (i.e. 
a video hearing).  The hearing transcript has been associated 
with the claims file.


FINDINGS OF FACT


1.  The appellant's previous claim for service connection for 
the veteran's cause of death was denied in December 1996.  
The evidence presented since that denial relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

2.  The veteran was in Vietnam and was exposed to herbicides 
during service.  

3.  The competent evidence does fully establish that the 
veteran had metastatic tonsillar cancer that spread to the 
lungs rather than primary lung cancer.  


CONCLUSIONS OF LAW

1.  Evidence received since December 1996 is new and material 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

2.  The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1310, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for the cause of the 
veteran's death.  This claim was previously denied in June 
1996 and December 1996.  Neither decision was appealed, and 
the decisions are final based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (1996).  However, a claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The appellant's previous claims of service connection for the 
cause of the veteran's death were denied based on lack of 
competent evidence that the veteran's death was related to 
service.  Evidence submitted since the December 1996 
decision, which includes a statement from a former Air Force 
colleague of the veteran's, the veteran's flight logs and 
unit records, a revised death certificate, VA medical 
records, and the appellant's testimony, suggests that the 
veteran was in Vietnam and that he died of lung cancer.  The 
Board notes that lung cancer is a disease for which service 
connection is presumptively granted if the veteran was 
exposed to herbicides in service.  See 38 C.F.R. §§ 3.307, 
3.309.  Consequently, the Board finds that the evidence 
submitted is both new and material as it is previously unseen 
and relates to a fact necessary to substantiate the claim, 
namely the existence of a relationship between service and 
the veteran's cause of death.  Thus, the claim is reopened.  

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection for cause of death; the 
June 2004 Rating Decision reopened the claim and considered 
it on the merits; and the veteran's arguments throughout the 
instant appeal have been on the merits.  It is concluded, 
therefore, that there is no prejudice to the appellant in 
conducting a de novo review.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2008).  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2008).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2008).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

The veteran died on May [redacted], 1996.  The death certificate 
initially listed the cause of death as metastatic squamous 
cell carcinoma of tonsil.  The death certificate was later 
revised to indicate that the cause of death was squamous cell 
lung cancer.  See October 2004 revised death certificate.  At 
the time of the veteran's death, service connection was in 
effect for hearing loss and tinnitus.  The appellant does not 
contend that the veteran's death was related to either of 
these disabilities; rather, she contends that the veteran's 
death is due to in-service herbicide exposure from serving in 
Vietnam during the Vietnam War.  

VA regulations provide a presumption that veterans who served 
in the Republic of Vietnam between January 9, 1962, and May 
7, 1975, were exposed to herbicide agents.  38 C.F.R. 
§ 3.307(a)(6).  

Service personnel records indicate that the veteran was 
stationed in Taiwan between June 1969 and July 1970, serving 
in the 776th Tactical Airlift Squadron.  The records indicate 
that the veteran was awarded the Vietnam Service Medal and 
the Vietnam Campaign medal for this time period and that he 
had multiple combat sorties and combat missions in Southeast 
Asia during this time period.  See, e.g., DD-214 and March 
1970 Performance Report.  See also October 1973 letter to the 
IRS (reporting veteran was in "Vietnam War Zone").  Service 
personnel records also indicate that while stationed at 
Charleston Air Force Base with the 76th Military Airlift 
Squadron from July 1970 to May 1971, the veteran participated 
in several "air evacuation flights" from Southeast Asia, 
and that he served as a flight engineer on a flight to Da 
Nang from Yokota Air Base in February 1971.  See September 
1971 Performance Report.  

The Board notes that the veteran's service personnel records 
do not specifically place the veteran in Vietnam.  See also 
Joint Services Records Research Center (JSRRC) report (unable 
to verify the veteran's presence in Vietnam).  A former Air 
Force flight crewmate of the veteran's has submitted a 
notarized statement reporting that the veteran did land in 
Vietnam on many occasions, however, and based on this 
statement, as well as the Performance Reports, the Vietnam 
service medals, the February 1971 Aircraft Performance Log, 
and the appellant's testimony, the Board finds that the 
evidence sufficiently indicates that the veteran was in 
Vietnam, and was presumptively exposed to herbicide agents, 
during service.  

VA regulations also provide presumptive service connection 
for veterans exposed to an herbicide agent during active 
service who develop an enumerated disease.  
38 C.F.R. § 3.309(e).  The Secretary of VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 
(May 20, 2003).  Tonsillar cancer is not one of the 
enumerated diseases, but lung cancer is an enumerated 
disease.  Consequently, the issue is whether the veteran's 
cause of death was metastatic tonsillar cancer or primary 
lung cancer.  

VA medical records indicate that the veteran was diagnosed 
with squamous cell carcinoma of the tonsil in June 1995.  The 
veteran subsequently underwent radiation therapy, and a 
January 1996 biopsy revealed no evidence of malignancy.  The 
veteran continued to have weight loss, odynophagia, and 
decreased energy, however, and in March 1996, medical testing 
revealed that the veteran had squamous cell carcinoma of the 
left lung.  The March 1996 biopsy report indicates that the 
interpreting physician reviewed the prior (1995) biopsy of 
the floor of the mouth and found that the squamous cell 
carcinoma of the left lung had "some similar histologic 
features" with the squamous cell carcinoma of the floor of 
them mouth.  The interpreting physician reported that the 
"present pleural specimen was less differentiated", 
however, and while it "could represent a metastasis of floor 
of mouth tumor", a "metastasis from a pulmonary source 
[could] not be ruled out".  

VA hospital records from the day the veteran died report two 
different causes of death, namely squamous cell carcinoma of 
the left lung and cardiopulmonary arrest secondary to cancer 
of the tonsils with metastasis to the lungs.  A May 1996 
Death Certificate attributed that the cause of death to 
metastatic squamous cell carcinoma of the tonsil.  A revised 
Death Certificate issued in October 2004, however, reported 
that the cause of death was squamous cell lung cancer.  

In February 2007, the RO requested an opinion from a VA 
medical practitioner as to whether the veteran's lung cancer 
was the result of metastasis from squamous cell carcinoma of 
the tonsil.  In response to this request, a VA physician 
stated that it was "not possible to make [the] distinction 
between whether the veteran had primary lung cancer or 
metastasized lung cancer."   

Although the evidence does not clearly indicate that the 
veteran's cause of death was the result of primary lung 
cancer, the Board notes that it does not clearly indicate 
that it was not the result of primary lung cancer, and, in 
fact, two separate medical professionals have been unable to 
determine the root of the lung cancer.  Based on this, and in 
light of the finding of no malignancy in the tonsil in the 
January 1996 biopsy, the Board finds that the evidence is in 
equipoise as to whether the veteran's death was the result of 
primary lung cancer.  In such circumstances, the benefit of 
the doubt goes to the veteran; consequently, service 
connection is granted for the cause of the veteran's death.  
38 U.S.C.A. § 5107(b).  

VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

New and material evidence has been received, the claim of 
service connection for the cause of the veteran's death is 
reopened, and service connection is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


